Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 3/16/2021 has been considered.

Allowable Subject Matter
	Claims 1, 2, 4-12, 15-18, 20-24 are allowed.
	Regarding claim 1, the closest prior art of record, Nix (US 2016/0270000) teaches: a storage radio unit (SRU) operating within a device (abstract), the SRU comprising: a nonvolatile memory comprising (i) a shared memory for the device and the SRUJ, (ii) a general memory for the device, wherein the general memory stores a filesystem, and (iii) a protected memory for the SRU. wherein the protected memory stores a firmware for the SRU network access credentials, and a symmetric ciphering key ([0016],[0021],[0023],[0026],[0111],[0112],[0250]); 
a processor configured to conduct a filesystem detection step from the firmware to detect a type of the filesystem, configured to conduct a configuration process, wherein the configuration process writes (i) the detected type of the filesvstem to the shared memory and (ii) a directory in the shared memory, and configured to operate a trigger to detect when application data from the device is written to the directory ([0060],[0105],[0115]); 
an external bus configured to receive the application data from the device as a file in the directory and configured to send a response to the device, wherein the response is received by the SRU from a server ([0088],[0093]-[0095]); 
an internal bus connected to the shared memory configured to store the application data in the directory and configured to store the response in the directory ([0135],[0161],[0162]); and 
a radio unit configured to read the application data from the directory via the internal bus, configured to connect to a wireless network using the network access credentials, configured to encrypt the application data using the symmetric ciphering key, configured to transmit (i) the encrypted application data to the wireless network, configured to receive the response to the transmitted application data, and configured to write the response to the directory via the internal bus ([0026],[0073],[0088],[0121]).
In an analogous art, Nix (US 2018/0144147) teaches a power control unit configured to use the trigger to wake the radio unit after the external bus receives the application data, and configured to sleep the radio unit after the radio unit writes the response to the directory ([0012],[0014],[0060]). 
However, neither reference, nor any prior art of record teaches a device write directory and a radio unit write directory in the shared memory configured to generate a trigger to detect when application data from the device is written to the device write directory, the external bus being configured to receive application data from the devices for the device write directory and configured to send a response to the device form the radio unit write directory, the internal bus connected to the shared memory, being configured to store the application data in the device write directory and configured to store response fin the radio unit write directory, the radio unit configured to read application data from the device write directory, and the power control unit configured to receive the trigger for waking the radio unit after the processor writes the application data to the device write directory. 
Dependent claims 2, and 4-12 depend on allowed claims, therefore are allowed for their dependency. 
Claim 15 is similar to claim 1, therefore is allowed for the same reason.
Dependent claims 16-18, and 20-24 depend on allowed claims, therefore are allowed for their dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442